Detailed Action
The instant application having Application No. 16/795,601 has a total of 18 claims pending in the application; there are 3 independent claims and 15 dependent claims, all of which are ready for examination by the examiner. This Office action is in response to the claims filed 11/19/21. Claims 1-3, 5-10, 12-17 and 19-21 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/21 has been entered.

NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

INFORMATION DISCLOSURE STATEMENT
The information disclosure statement filed 5/5/22 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.


REJECTIONS NOT BASED ON PRIOR ART
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-10, 12-17 and 19-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “when the data is compressible, writing the data into a first type of the physical erasing units among the plurality of physical erasing units without compressing the data.” Applicant has cited para. 64-65 and para. 78, which recites that data may be written into an NV memory module upon determining that it is compressible. However, it does not state that the data is not compressed. Para. 67 discloses that the memory management circuit may compress a part or all of the data to calculate a compression ratio and may compress the data to obtain compressed data. Therefore the data is already compressed at least once prior. In addition, there is no indication that the specific subset of SLC memory compresses the data after receiving it. In Applicant’s fig. 4, the memory storage device’s memory controlling circuit compresses the data. If it sends the data without compressing it to the SLC memory, there is no indication that the SLC memory has the capability to compress it later. Claims 8 and 15 recite similar limitations, and would be rejected for the same reasons. Dependent claims 2-3, 5-7, 9-10, 12-14, 16-17 and 19-21 are also rejected for the same reason as they fail to remedy the deficiency of the independent claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-3, 5-10, 12-17 and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “when the length of the data is greater than a threshold, determining whether the data is compressible”, however it also later recites “when the length of the data is not greater than the threshold and the data is compressible.” It is unclear how it is determined if the data is compressible if the length is not greater than a threshold, since the determination step takes place only when the length of the data is greater than the threshold. Claims 8 and 15 recite similar limitations, and would be rejected for the same reasons. Dependent claims 2-3, 5-7, 9-10, 12-14, 16-17 and 19-21 are also rejected for the same reason as they fail to remedy the deficiency of the independent claims.

REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over SEO et al. (U.S. Patent Application Publication No. 2015/0149739), herein referred to as SEO et al. in view of Rostoker et al. (U.S. Patent Application Publication No. 2015/0178013), herein referred to as Rostoker et al. and in view of Bossut et al. (U.S. Patent Application Publication No. 2003/0007695), herein referred to as Bossut et al.
Referring to claim 1, SEO et al. disclose as claimed, a data writing method, for a rewritable non-volatile memory module comprising a plurality of physical erasing units (see para. 46-47, where the device is a rewriteable nonvolatile storage device), comprising: receiving data (see para. 49, where the storage device receives a command of data); determining whether the data is compressible (see para. 51 and 60-61, where the compression ratio predicting unit predicts a compression ratio and determines whether to compress the data); when the data is compressible, writing the data into a first type of the physical erasing units among the plurality of physical erasing units; and when the data is incompressible, writing the data into a second type of the physical erasing units among the plurality of physical erasing units without compressing the data (see para. 46-47 and 71-73, where the benefit of compression is compared to a threshold, and if the benefit is greater than a threshold, the data is compressed and stored in a first area. If the benefit is not greater than a threshold, then the data is not compressed and stored in a second area. The first and second types of physical erasing units may be SLC and MLC type nonvolatile storage).  
SEO et al. disclose the claimed invention except for when the data is compressible, writing the data into a first type of the physical erasing units among the plurality of physical erasing units without compressing the data; determining whether a length of the data is greater than a threshold; when the length of the data is greater than the threshold, determining whether the data is compressible; when the length of the data is greater than the threshold and the data is incompressible,24File: 94320usf writing the data into the second type of the physical erasing units; and when the length of the data is not greater than the threshold and the data is compressible, writing the data into the first type of the physical erasing units.  
	However, Rostoker et al. disclose when the data is compressible, writing the data into a first type of the physical erasing units among the plurality of physical erasing units without compressing the data (see para. 21-23, where compressible data is temporarily stored in a region of memory. See fig. 2, showing D1 which would hold compressible data prior to it being compressed. Also see fig. 4 and para. 35-37 explaining that the compressible data may be stored temporarily in a region of memory while waiting for a threshold size for the group of data).
SEO et al. and Rostoker et al. are analogous art because they are from the same field of endeavor of compression (see SEO et al., abstract, and Rostoker et al., abstract, regarding compression).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify SEO et al. to comprise when the data is compressible, writing the data into a first type of the physical erasing units among the plurality of physical erasing units without compressing the data., as taught by Rostoker et al., in order to compress a larger group of data at once for greater efficiency by first temporarily storing the data uncompressed (see para. 4-6, where compression is more space-efficient when larger blocks of data are compressed together).
	SEO et al. and Rostoker et al. disclose the claimed invention except for determining whether a length of the data is greater than a threshold; when the length of the data is greater than the threshold, determining whether the data is compressible; when the length of the data is greater than the threshold and the data is incompressible,24File: 94320usf writing the data into the second type of the physical erasing units; and when the length of the data is not greater than the threshold and the data is compressible, writing the data into the first type of the physical erasing units.  
	However Bossut et al. disclose determining whether a length of the data is greater than a threshold (see para. 67 and 85, where it is determined when the size or length of data is below/above a threshold. SEO et al., para. 64 also teaches that compression may be based on the size of a file); when the length of the data is greater than the threshold, determining whether the data is compressible (see para. 89, after it is determined that the size of an image is too big, and therefore greater than a threshold, it is determined whether it is compressible); when the length of the data is greater than the threshold and the data is incompressible,24File: 94320usf writing the data into the second type of the physical erasing units (see para. 89, where it is determined if the length is greater than a threshold, whether the data is compressible or not. The uncompressible data would be written to the second storage area when combined with SEO et al., which teaches in para. 71-73 teaches that uncompressible data is written to the second storage area); and when the length of the data is not greater than the threshold and the data is compressible, writing the data into the first type of the physical erasing units (see para. 67 and 85, where if the size/length is below a threshold, then data may be written as uncompressed data. When combined with SEO et al., which teaches compressed data is written to the first storage area, both the small uncompressed data and the small compressed data would be written to the first storage area).  
	SEO et al. and Bossut et al. are analogous art because they are from the same field of endeavor of compression (see SEO et al., abstract, and Bossut et al., abstract, regarding compression).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify SEO et al. to comprise determining whether a length of the data is greater than a threshold; when the length of the data is greater than the threshold, determining whether the data is compressible; when the length of the data is greater than the threshold and the data is incompressible,24File: 94320usf writing the data into the second type of the physical erasing units; and when the length of the data is not greater than the threshold and the data is compressible, writing the data into the first type of the physical erasing units, as taught by Bossut et al., in order to allow for increased performance and ensure that there is sufficient storage capacity (see SEO et al., para. 64-66, where the benefits of using file size in determining where the file is stored are listed).
Referring to claim 8, SEO et al. disclose as claimed, a memory controlling circuit unit, for a rewritable non-volatile memory module comprising a plurality of physical erasing units (see para. 46-47, where the device is a rewriteable nonvolatile storage device), comprising: a host interface, configured to be coupled to a host system (see fig. 1, showing an I/O interface coupled to a host device); a memory interface, configured to be coupled to the rewritable non-volatile memory 25File: 94320usf module (see fig. 1, showing storage areas of the mass storage device coupled to a storage area accessing unit); and a memory management circuit, coupled to the host interface and the memory interface, wherein the memory management circuit is configured to receive data (see fig. 1, showing the control unit coupled to the I/O interface and the storage area accessing unit. The memory management circuit would include the control unit 12 as well as units 13-14 and 18-19), wherein the memory management circuit is further configured to determine whether the data is compressible, when the data is compressible (see para. 51 and 60-61, where the compression ratio predicting unit predicts a compression ratio and determines whether to compress the data), the memory management circuit is further configured to write the data into a first type of the physical erasing units among the plurality of physical erasing units, and when the data is incompressible, the memory management circuit is further configured to write the data into a second type of the physical erasing units among the plurality of physical erasing units without compressing the data (see para. 46-47 and 71-73, where the benefit of compression is compared to a threshold, and if the benefit is greater than a threshold, the data is compressed and stored in a first area. If the benefit is not greater than a threshold, then the data is not compressed and stored in a second area. The first and second types of physical erasing units may be SLC and MLC type nonvolatile storage).  
SEO et al. disclose the claimed invention except for when the data is compressible, writing the data into a first type of the physical erasing units among the plurality of physical erasing units without compressing the data; determining whether a length of the data is greater than a threshold; when the length of the data is greater than the threshold, determining whether the data is compressible; when the length of the data is greater than the threshold and the data is incompressible,24File: 94320usf writing the data into the second type of the physical erasing units; and when the length of the data is not greater than the threshold and the data is compressible, writing the data into the first type of the physical erasing units.  
	However, Rostoker et al. disclose when the data is compressible, writing the data into a first type of the physical erasing units among the plurality of physical erasing units without compressing the data (see para. 21-23, where compressible data is temporarily stored in a region of memory. See fig. 2, showing D1 which would hold compressible data prior to it being compressed. Also see fig. 4 and para. 35-37 explaining that the compressible data may be stored temporarily in a region of memory while waiting for a threshold size for the group of data).
SEO et al. and Rostoker et al. are analogous art because they are from the same field of endeavor of compression (see SEO et al., abstract, and Rostoker et al., abstract, regarding compression).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify SEO et al. to comprise when the data is compressible, writing the data into a first type of the physical erasing units among the plurality of physical erasing units without compressing the data., as taught by Rostoker et al., in order to compress a larger group of data at once for greater efficiency by first temporarily storing the data uncompressed (see para. 4-6, where compression is more space-efficient when larger blocks of data are compressed together).
	SEO et al. and Rostoker et al. disclose the claimed invention except for determining whether a length of the data is greater than a threshold; when the length of the data is greater than the threshold, determining whether the data is compressible; when the length of the data is greater than the threshold and the data is incompressible,24File: 94320usf writing the data into the second type of the physical erasing units; and when the length of the data is not greater than the threshold and the data is compressible, writing the data into the first type of the physical erasing units.  
	However Bossut et al. disclose determining whether a length of the data is greater than a threshold (see para. 67 and 85, where it is determined when the size or length of data is below/above a threshold. SEO et al., para. 64 also teaches that compression may be based on the size of a file); when the length of the data is greater than the threshold, determining whether the data is compressible (see para. 89, after it is determined that the size of an image is too big, and therefore greater than a threshold, it is determined whether it is compressible); when the length of the data is greater than the threshold and the data is incompressible,24File: 94320usf writing the data into the second type of the physical erasing units (see para. 89, where it is determined if the length is greater than a threshold, whether the data is compressible or not. The uncompressible data would be written to the second storage area when combined with SEO et al., which teaches in para. 71-73 teaches that uncompressible data is written to the second storage area); and when the length of the data is not greater than the threshold and the data is compressible, writing the data into the first type of the physical erasing units (see para. 67 and 85, where if the size/length is below a threshold, then data may be written as uncompressed data. When combined with SEO et al., which teaches compressed data is written to the first storage area, both the small uncompressed data and the small compressed data would be written to the first storage area).  
	SEO et al. and Bossut et al. are analogous art because they are from the same field of endeavor of compression (see SEO et al., abstract, and Bossut et al., abstract, regarding compression).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify SEO et al. to comprise determining whether a length of the data is greater than a threshold; when the length of the data is greater than the threshold, determining whether the data is compressible; when the length of the data is greater than the threshold and the data is incompressible,24File: 94320usf writing the data into the second type of the physical erasing units; and when the length of the data is not greater than the threshold and the data is compressible, writing the data into the first type of the physical erasing units, as taught by Bossut et al., in order to allow for increased performance and ensure that there is sufficient storage capacity (see SEO et al., para. 64-66, where the benefits of using file size in determining where the file is stored are listed).
Referring to claim 15, SEO et al. disclose as claimed, a memory storage device, comprising: a connection interface unit, configured to be coupled to a host system (see fig. 1, showing an I/O interface coupled to a host device); a rewritable non-volatile memory module, comprising a plurality of physical erasing units (see fig. 1, showing storage areas of the mass storage device. See para. 46-49 where the storage device may contain blocks); and a memory controlling circuit unit, coupled to the connection interface unit and the rewritable non-volatile memory module, wherein the memory controlling circuit unit is configured to receive data (see fig. 1, showing the control unit coupled to the I/O interface and the storage area accessing unit coupled to the memory. The memory controlling circuit would include the control unit 12 as well as units 13-14 and 18-19), wherein the memory controlling circuit unit is further configured to determine whether the data is compressible, when the data is compressible (see para. 51 and 60-61, where the compression ratio predicting unit predicts a compression ratio and determines whether to compress the data), the memory controlling circuit unit is further configured to write the data into a first type of the physical erasing units among the plurality of physical erasing units, and when the data is incompressible, the memory controlling circuit unit is further configured to write the data into a second type of the physical erasing units among the plurality of physical erasing unit without compressing the data (see para. 46-47 and 71-73, where the benefit of compression is compared to a threshold, and if the benefit is greater than a threshold, the data is compressed and stored in a first area. If the benefit is not greater than a threshold, then the data is not compressed and stored in a second area. The first and second types of physical erasing units may be SLC and MLC type nonvolatile storage).  
SEO et al. disclose the claimed invention except for when the data is compressible, writing the data into a first type of the physical erasing units among the plurality of physical erasing units without compressing the data; determining whether a length of the data is greater than a threshold; when the length of the data is greater than the threshold, determining whether the data is compressible; when the length of the data is greater than the threshold and the data is incompressible,24File: 94320usf writing the data into the second type of the physical erasing units; and when the length of the data is not greater than the threshold and the data is compressible, writing the data into the first type of the physical erasing units.  
	However, Rostoker et al. disclose when the data is compressible, writing the data into a first type of the physical erasing units among the plurality of physical erasing units without compressing the data (see para. 21-23, where compressible data is temporarily stored in a region of memory. See fig. 2, showing D1 which would hold compressible data prior to it being compressed. Also see fig. 4 and para. 35-37 explaining that the compressible data may be stored temporarily in a region of memory while waiting for a threshold size for the group of data).
SEO et al. and Rostoker et al. are analogous art because they are from the same field of endeavor of compression (see SEO et al., abstract, and Rostoker et al., abstract, regarding compression).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify SEO et al. to comprise when the data is compressible, writing the data into a first type of the physical erasing units among the plurality of physical erasing units without compressing the data., as taught by Rostoker et al., in order to compress a larger group of data at once for greater efficiency by first temporarily storing the data uncompressed (see para. 4-6, where compression is more space-efficient when larger blocks of data are compressed together).
	SEO et al. and Rostoker et al. disclose the claimed invention except for determining whether a length of the data is greater than a threshold; when the length of the data is greater than the threshold, determining whether the data is compressible; when the length of the data is greater than the threshold and the data is incompressible,24File: 94320usf writing the data into the second type of the physical erasing units; and when the length of the data is not greater than the threshold and the data is compressible, writing the data into the first type of the physical erasing units.  
	However Bossut et al. disclose determining whether a length of the data is greater than a threshold (see para. 67 and 85, where it is determined when the size or length of data is below/above a threshold. SEO et al., para. 64 also teaches that compression may be based on the size of a file); when the length of the data is greater than the threshold, determining whether the data is compressible (see para. 89, after it is determined that the size of an image is too big, and therefore greater than a threshold, it is determined whether it is compressible); when the length of the data is greater than the threshold and the data is incompressible,24File: 94320usf writing the data into the second type of the physical erasing units (see para. 89, where it is determined if the length is greater than a threshold, whether the data is compressible or not. The uncompressible data would be written to the second storage area when combined with SEO et al., which teaches in para. 71-73 teaches that uncompressible data is written to the second storage area); and when the length of the data is not greater than the threshold and the data is compressible, writing the data into the first type of the physical erasing units (see para. 67 and 85, where if the size/length is below a threshold, then data may be written as uncompressed data. When combined with SEO et al., which teaches compressed data is written to the first storage area, both the small uncompressed data and the small compressed data would be written to the first storage area).  
	SEO et al. and Bossut et al. are analogous art because they are from the same field of endeavor of compression (see SEO et al., abstract, and Bossut et al., abstract, regarding compression).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify SEO et al. to comprise determining whether a length of the data is greater than a threshold; when the length of the data is greater than the threshold, determining whether the data is compressible; when the length of the data is greater than the threshold and the data is incompressible,24File: 94320usf writing the data into the second type of the physical erasing units; and when the length of the data is not greater than the threshold and the data is compressible, writing the data into the first type of the physical erasing units, as taught by Bossut et al., in order to allow for increased performance and ensure that there is sufficient storage capacity (see SEO et al., para. 64-66, where the benefits of using file size in determining where the file is stored are listed).
Claims 2-3, 9-10 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over SEO et al. in view of Rostoker et al. and Bossut et al. and in view of Miller et al. (U.S. Patent No. 5,627,995), herein referred to as Miller et al.
As to claim 2, SEO et al., Rostoker et al. and Bossut et al. disclose the claimed invention except for the data writing method according to claim 1, wherein the step of determining whether the data is compressible comprises: compressing the data to obtain compressed data; obtaining a compression ratio corresponding to the data according to the data and the compressed data; and determining whether the data is compressible according to the compression ratio.  
However, Miller et al. disclose determining whether the data is compressible comprises: compressing the data to obtain compressed data; obtaining a compression ratio corresponding to the data according to the data and the compressed data; and determining whether the data is compressible according to the compression ratio (see col. 6, lines 26-40, where data is compressed and then stored in an appropriate storage area according to a specific compression ratio, including an uncompressed storage area).
	SEO et al. and Miller et al. are analogous art because they are from the same field of endeavor of compression (see SEO et al., abstract, and Miller et al., abstract, regarding compression).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify SEO et al. to comprise determining whether the data is compressible comprises: compressing the data to obtain compressed data; obtaining a compression ratio corresponding to the data according to the data and the compressed data; and determining whether the data is compressible according to the compression ratio, as taught by Miller et al., in order to have a more accurate representation of what the compression ratio will be.
As to claim 3, SEO et al., Rostoker et al., Bossut et al. and Miller et al. also disclose the data writing method according to claim 2, wherein the step of determining whether the data is compressible according to the compression ratio comprises: determining whether the compression ratio is greater than a threshold; when the compression ratio is greater than the threshold, determining that the data is compressible; and when the compression ratio is not greater than the threshold, determining that the data is incompressible (see Miller et al., col. 6, lines 20-40, where there are 3 storage areas, one for 50% or less compression, one for 70% or less compression, and one for uncompressed storage. A threshold would therefore be 70%. Also see SEO et al., para. 46-47 and 71-73, where the benefit of compression is compared to a threshold, and if the benefit is greater than a threshold, the data is compressed and stored in a first area. If the benefit is not greater than a threshold, then the data is not compressed and stored in a second area).  
As to claim 9, SEO et al., Rostoker et al. and Bossut et al. disclose the claimed invention except for the memory controlling circuit unit according to claim 8, wherein in the operation of determining whether the data is compressible, the memory management circuit is further configured to compress the data to obtain compressed data, the memory management circuit is further configured to obtain a compression ratio corresponding to the data according to the data and the compressed data, and the memory management circuit is further configured to determine whether the data is compressible according to the compression ratio.  
However, Miller et al. disclose wherein in the operation of determining whether the data is compressible, the memory management circuit is further configured to compress the data to obtain compressed data, the memory management circuit is further configured to obtain a compression ratio corresponding to the data according to the data and the compressed data, and the memory management circuit is further configured to determine whether the data is compressible according to the compression ratio (see col. 6, lines 26-40, where data is compressed and then stored in an appropriate storage area according to a specific compression ratio, including an uncompressed storage area).
	SEO et al. and Miller et al. are analogous art because they are from the same field of endeavor of compression (see SEO et al., abstract, and Miller et al., abstract, regarding compression).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify SEO et al. to comprise wherein in the operation of determining whether the data is compressible, the memory management circuit is further configured to compress the data to obtain compressed data, the memory management circuit is further configured to obtain a compression ratio corresponding to the data according to the data and the compressed data, and the memory management circuit is further configured to determine whether the data is compressible according to the compression ratio, as taught by Miller et al., in order to have a more accurate representation of what the compression ratio will be.
As to claim 10, SEO et al., Rostoker et al., Bossut et al. and Miller et al. also disclose the memory controlling circuit unit according to claim 9, wherein in the operation of determining whether the data is compressible according to the compression ratio, the memory management circuit is further configured to determine whether the compression ratio is greater than a threshold, when the compression ratio is greater than the threshold, the memory management circuit is further configured to determine that the data is compressible, and  26File: 94320usf when the compression ratio is not greater than the threshold, the memory management circuit is further configured to determine that the data is incompressible (see Miller et al., col. 6, lines 20-40, where there are 3 storage areas, one for 50% or less compression, one for 70% or less compression, and one for uncompressed storage. A threshold would therefore be 70%. Also see SEO et al., para. 46-47 and 71-73, where the benefit of compression is compared to a threshold, and if the benefit is greater than a threshold, the data is compressed and stored in a first area. If the benefit is not greater than a threshold, then the data is not compressed and stored in a second area).  
As to claim 16, SEO et al., Rostoker et al. and Bossut et al. disclose the claimed invention except for the memory storage device according to claim 15, wherein in the operation of determining whether the data is compressible, 28File: 94320usf the memory controlling circuit unit is further configured to compress the data to obtain compressed data, the memory controlling circuit unit is further configured to obtain a compression ratio corresponding to the data according to the data and the compressed data, and the memory controlling circuit unit is further configured to determine whether the data is compressible according to the compression ratio.  
However, Miller et al. disclose wherein in the operation of determining whether the data is compressible, 28File: 94320usf the memory controlling circuit unit is further configured to compress the data to obtain compressed data, the memory controlling circuit unit is further configured to obtain a compression ratio corresponding to the data according to the data and the compressed data, and the memory controlling circuit unit is further configured to determine whether the data is compressible according to the compression ratio (see col. 6, lines 26-40, where data is compressed and then stored in an appropriate storage area according to a specific compression ratio, including an uncompressed storage area).
	SEO et al. and Miller et al. are analogous art because they are from the same field of endeavor of compression (see SEO et al., abstract, and Miller et al., abstract, regarding compression).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify SEO et al. to comprise wherein in the operation of determining whether the data is compressible, 28File: 94320usf the memory controlling circuit unit is further configured to compress the data to obtain compressed data, the memory controlling circuit unit is further configured to obtain a compression ratio corresponding to the data according to the data and the compressed data, and the memory controlling circuit unit is further configured to determine whether the data is compressible according to the compression ratio, as taught by Miller et al., in order to have a more accurate representation of what the compression ratio will be.
As to claim 17, SEO et al., Rostoker et al., Bossut et al. and Miller et al. also disclose the memory storage device according to claim 16, wherein in the operation of determining whether the data is compressible according to the compression ratio, the memory controlling circuit unit is further configured to determine whether the compression ratio is greater than a threshold, when the compression ratio is greater than the threshold, the memory controlling circuit unit is further configured to determine that the data is compressible, and when the compression ratio is not greater than the threshold, the memory controlling circuit unit is further configured to determine that the data is incompressible (see Miller et al., col. 6, lines 20-40, where there are 3 storage areas, one for 50% or less compression, one for 70% or less compression, and one for uncompressed storage. A threshold would therefore be 70%. Also see SEO et al., para. 46-47 and 71-73, where the benefit of compression is compared to a threshold, and if the benefit is greater than a threshold, the data is compressed and stored in a first area. If the benefit is not greater than a threshold, then the data is not compressed and stored in a second area).  
Claims 5-7, 12-14 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over SEO et al. in view of Rostoker et al. and in view of Bossut et al. and in view of Watanabe et al. (U.S. Patent Application Publication No. 2015/0370488), herein referred to as Watanabe et al.
As to claim 5, SEO et al., Rostoker et al. and Bossut et al. disclose the claimed invention except for the data writing method according to claim 1, further comprising: determining whether a logical address of the data is located in a specific area; when the logical address of the data is located in the specific area and the data is compressible, writing the data into the first type of the physical erasing units among the plurality of physical erasing units; when the logical address of the data is not located in the specific area and the data is compressible, writing the data into a third type of the physical erasing units; and when the logical address of the data is not located in the specific area and the data is incompressible, writing the data into the second type of the physical erasing units.  
However, Watanabe et al. disclose determining whether a logical address of the data is located in a specific area (see para. 40-42, where specific logical addresses are designated with certain compression priorities); when the logical address of the data is located in the specific area and the data is compressible, writing the data into the first type of the physical erasing units among the plurality of physical erasing units (see para. 40-42, where specific logical addresses are designated with certain compression priorities, including no compression. When combined with SEO et al., which teaches where compressed data is written to a first area, the compressible data in a specific area would be written to a first storage area); when the logical address of the data is not located in the specific area and the data is compressible, writing the data into a third type of the physical erasing units (see para. 40-42, where specific logical addresses are designated with certain compression priorities, including no compression. Para. 60 explains that each area of logical addresses would be associated with a different storage area. Therefore compressed data that is in a different logical address range would be stored in a different storage area); and when the logical address of the data is not located in the specific area and the data is incompressible, writing the data into the second type of the physical erasing units (see para. 40-42, where specific logical addresses are designated with certain compression priorities, including no compression. When combined with SEO et al., which teaches uncompressed data may be stored in a second storage area, the uncompressible data in a different logical address range would also be stored in the second storage area).  
	SEO et al. and Watanabe et al. are analogous art because they are from the same field of endeavor of compression (see SEO et al., abstract, and Watanabe et al., abstract, regarding compression).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify SEO et al. to comprise determining whether a logical address of the data is located in a specific area; when the logical address of the data is located in the specific area and the data is compressible, writing the data into the first type of the physical erasing units among the plurality of physical erasing units; when the logical address of the data is not located in the specific area and the data is compressible, writing the data into a third type of the physical erasing units; and when the logical address of the data is not located in the specific area and the data is incompressible, writing the data into the second type of the physical erasing units, as taught by Watanabe et al., in order to balance performance and capacity of the memory device (see para. 11-12).
As to claim 6, SEO et al., Rostoker et al. and Bossut et al. also disclose performing the step of determining whether the data is compressible only when a length of the data is greater than a threshold (see para. 67 and 85, where if the size/length is below a threshold, then data may be written as uncompressed data. Therefore if the length/size is greater, only then would it be necessary to determine if the data is compressible).  
SEO et al., Rostoker et al. and Bossut et al. disclose the claimed invention except for wherein before the step of determining whether the data is compressible, the method further comprises: performing the step of determining whether the data is compressible only when the logical address of the data is not located in the specific area.
However, Watanabe et al. disclose wherein before the step of determining whether the data is compressible, the method further comprises: performing the step of determining whether the data is compressible only when the logical address of the data is not located in the specific area (see para. 40-42, where specific logical addresses are designated with certain compression priorities. Therefore, if an address was not located in a range that indicated it should be compressed, then it would not be necessary to determine if it was compressible).
SEO et al. and Watanabe et al. are analogous art because they are from the same field of endeavor of compression (see SEO et al., abstract, and Watanabe et al., abstract, regarding compression).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify SEO et al. to comprise determining whether a logical address of the data is located in a specific area; when the logical address of the data is located in the specific area and the data is compressible, writing the data into the first type of the physical erasing units among the plurality of physical erasing units; when the logical address of the data is not located in the specific area and the data is compressible, writing the data into a third type of the physical erasing units; and when the logical address of the data is not located in the specific area and the data is incompressible, writing the data into the second type of the physical erasing units, as taught by Watanabe et al., in order to balance performance and capacity of the memory device (see para. 11-12).
As to claim 7, SEO et al., Rostoker et al. and Bossut et al. disclose the claimed invention except for the data writing method according to claim 1, wherein before the step of determining whether the data is compressible, further comprising: when the logical address of the data is located in the specific area or the length of the data is not greater than the threshold, performing the step of writing the data into the first type of the physical erasing units among the plurality of physical erasing units.
However, Watanabe et al. disclose wherein before the step of determining whether the data is compressible, further comprising: when the logical address of the data is located in the specific area or the length of the data is not greater than the threshold, performing the step of writing the data into the first type of the physical erasing units among the plurality of physical erasing units (see Watanabe et al., para. 40-42, where specific logical addresses are designated with certain compression priorities. Therefore, when a specific area indicates compression, when combined with SEO et al., which teaches that compressed data is written to a first type of storage area, the data would be stored in a first area. Therefore, if an address was not located in a range that indicated it should be compressed, then it would not be necessary to determine if it was compressible).  
	SEO et al. and Watanabe et al. are analogous art because they are from the same field of endeavor of compression (see SEO et al., abstract, and Watanabe et al., abstract, regarding compression).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify SEO et al. to comprise wherein before the step of determining whether the data is compressible, further comprising: when the logical address of the data is located in the specific area or the length of the data is not greater than the threshold, performing the step of writing the data into the first type of the physical erasing units among the plurality of physical erasing units, as taught by Watanabe et al., in order to not waste processing if it isn’t necessary to determine compressibility, and therefore improve performance.
As to claim 12, SEO et al., Rostoker et al. and Bossut et al. disclose the claimed invention except for the memory controlling circuit unit according to claim 8, wherein the memory management circuit is further configured to determine whether a logical address of the data is located in a specific area, when the logical address of the data is located in the specific area and the data is compressible, the memory management circuit is further configured to write the data into the first type of the physical erasing units among the plurality of physical erasing units, when the logical address of the data is not located in the specific area and the data is compressible, the memory management circuit is further configured to write the data into a third type of the physical erasing units, and when the logical address of the data is not located in the specific area and the data is incompressible, the memory management circuit is further configured to write the data into the second type of the physical erasing units.  
However, Watanabe et al. disclose determining whether a logical address of the data is located in a specific area (see para. 40-42, where specific logical addresses are designated with certain compression priorities); when the logical address of the data is located in the specific area and the data is compressible, writing the data into the first type of the physical erasing units among the plurality of physical erasing units (see para. 40-42, where specific logical addresses are designated with certain compression priorities, including no compression. When combined with SEO et al., which teaches where compressed data is written to a first area, the compressible data in a specific area would be written to a first storage area); when the logical address of the data is not located in the specific area and the data is compressible, writing the data into a third type of the physical erasing units (see para. 40-42, where specific logical addresses are designated with certain compression priorities, including no compression. Para. 60 explains that each area of logical addresses would be associated with a different storage area. Therefore compressed data that is in a different logical address range would be stored in a different storage area); and when the logical address of the data is not located in the specific area and the data is incompressible, writing the data into the second type of the physical erasing units (see para. 40-42, where specific logical addresses are designated with certain compression priorities, including no compression. When combined with SEO et al., which teaches uncompressed data may be stored in a second storage area, the uncompressible data in a different logical address range would also be stored in the second storage area).  
	SEO et al. and Watanabe et al. are analogous art because they are from the same field of endeavor of compression (see SEO et al., abstract, and Watanabe et al., abstract, regarding compression).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify SEO et al. to comprise determining whether a logical address of the data is located in a specific area; when the logical address of the data is located in the specific area and the data is compressible, writing the data into the first type of the physical erasing units among the plurality of physical erasing units; when the logical address of the data is not located in the specific area and the data is compressible, writing the data into a third type of the physical erasing units; and when the logical address of the data is not located in the specific area and the data is incompressible, writing the data into the second type of the physical erasing units, as taught by Watanabe et al., in order to balance performance and capacity of the memory device (see para. 11-12).
As to claim 13, SEO et al., Rostoker et al. and Bossut et al. also disclose performing the step of determining whether the data is compressible only when a length of the data is greater than a threshold (see para. 67 and 85, where if the size/length is below a threshold, then data may be written as uncompressed data. Therefore if the length/size is greater, only then would it be necessary to determine if the data is compressible).  
SEO et al., Rostoker et al. and Bossut et al. disclose the claimed invention except for wherein before the step of determining whether the data is compressible, the method further comprises: performing the step of determining whether the data is compressible only when the logical address of the data is not located in the specific area.
However, Watanabe et al. disclose wherein before the step of determining whether the data is compressible, the method further comprises: performing the step of determining whether the data is compressible only when the logical address of the data is not located in the specific area (see para. 40-42, where specific logical addresses are designated with certain compression priorities. Therefore, if an address was not located in a range that indicated it should be compressed, then it would not be necessary to determine if it was compressible).
SEO et al. and Watanabe et al. are analogous art because they are from the same field of endeavor of compression (see SEO et al., abstract, and Watanabe et al., abstract, regarding compression).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify SEO et al. to comprise determining whether a logical address of the data is located in a specific area; when the logical address of the data is located in the specific area and the data is compressible, writing the data into the first type of the physical erasing units among the plurality of physical erasing units; when the logical address of the data is not located in the specific area and the data is compressible, writing the data into a third type of the physical erasing units; and when the logical address of the data is not located in the specific area and the data is incompressible, writing the data into the second type of the physical erasing units, as taught by Watanabe et al., in order to balance performance and capacity of the memory device (see para. 11-12).
As to claim 14, SEO et al., Rostoker et al. and Bossut et al. disclose the claimed invention except for the memory controlling circuit unit according to claim 8, wherein before the operation of determining whether the data is compressible, when the logical address of the data is located in the specific area or the length of the data is not greater than the threshold, the memory management circuit is further configured to perform the operation of writing the data into the first type of the physical erasing units among the plurality of physical erasing units.
However, Watanabe et al. disclose wherein before the operation of determining whether the data is compressible, when the logical address of the data is located in the specific area or the length of the data is not greater than the threshold, the memory management circuit is further configured to perform the operation of writing the data into the first type of the physical erasing units among the plurality of physical erasing units (see Watanabe et al., para. 40-42, where specific logical addresses are designated with certain compression priorities. Therefore, when a specific area indicates compression, when combined with SEO et al., which teaches that compressed data is written to a first type of storage area, the data would be stored in a first area. Therefore, if an address was not located in a range that indicated it should be compressed, then it would not be necessary to determine if it was compressible).  
	SEO et al. and Watanabe et al. are analogous art because they are from the same field of endeavor of compression (see SEO et al., abstract, and Watanabe et al., abstract, regarding compression).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify SEO et al. to comprise wherein before the operation of determining whether the data is compressible, when the logical address of the data is located in the specific area or the length of the data is not greater than the threshold, the memory management circuit is further configured to perform the operation of writing the data into the first type of the physical erasing units among the plurality of physical erasing units, as taught by Watanabe et al., in order to not waste processing if it isn’t necessary to determine compressibility, and therefore improve performance.
As to claim 19, SEO et al., Rostoker et al. and Bossut et al. disclose the claimed invention except for the memory storage device according to claim 15, wherein the memory management circuit is further configured to determine whether a logical 29File: 94320usf address of the data is located in a specific area, when the logical address of the data is located in the specific area and the data is compressible, the memory controlling circuit unit is further configured to write the data into the first type of the physical erasing units among the plurality of physical erasing units, when the logical address of the data is not located in the specific area and the data is compressible, the memory controlling circuit unit is further configured to write the data into a third type of the physical erasing units, and when the logical address of the data is not located in the specific area and the data is incompressible, the memory controlling circuit unit is further configured to write the data into the second type of the physical erasing units.  
However, Watanabe et al. disclose determining whether a logical address of the data is located in a specific area (see para. 40-42, where specific logical addresses are designated with certain compression priorities); when the logical address of the data is located in the specific area and the data is compressible, writing the data into the first type of the physical erasing units among the plurality of physical erasing units (see para. 40-42, where specific logical addresses are designated with certain compression priorities, including no compression. When combined with SEO et al., which teaches where compressed data is written to a first area, the compressible data in a specific area would be written to a first storage area); when the logical address of the data is not located in the specific area and the data is compressible, writing the data into a third type of the physical erasing units (see para. 40-42, where specific logical addresses are designated with certain compression priorities, including no compression. Para. 60 explains that each area of logical addresses would be associated with a different storage area. Therefore compressed data that is in a different logical address range would be stored in a different storage area); and when the logical address of the data is not located in the specific area and the data is incompressible, writing the data into the second type of the physical erasing units (see para. 40-42, where specific logical addresses are designated with certain compression priorities, including no compression. When combined with SEO et al., which teaches uncompressed data may be stored in a second storage area, the uncompressible data in a different logical address range would also be stored in the second storage area).  
	SEO et al. and Watanabe et al. are analogous art because they are from the same field of endeavor of compression (see SEO et al., abstract, and Watanabe et al., abstract, regarding compression).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify SEO et al. to comprise determining whether a logical address of the data is located in a specific area; when the logical address of the data is located in the specific area and the data is compressible, writing the data into the first type of the physical erasing units among the plurality of physical erasing units; when the logical address of the data is not located in the specific area and the data is compressible, writing the data into a third type of the physical erasing units; and when the logical address of the data is not located in the specific area and the data is incompressible, writing the data into the second type of the physical erasing units, as taught by Watanabe et al., in order to balance performance and capacity of the memory device (see para. 11-12).
As to claim 20, SEO et al., Rostoker et al. and Bossut et al. also disclose performing the step of determining whether the data is compressible only when a length of the data is greater than a threshold (see para. 67 and 85, where if the size/length is below a threshold, then data may be written as uncompressed data. Therefore if the length/size is greater, only then would it be necessary to determine if the data is compressible).  
SEO et al., Rostoker et al. and Bossut et al. disclose the claimed invention except for wherein before the step of determining whether the data is compressible, the method further comprises: performing the step of determining whether the data is compressible only when the logical address of the data is not located in the specific area.
However, Watanabe et al. disclose wherein before the step of determining whether the data is compressible, the method further comprises: performing the step of determining whether the data is compressible only when the logical address of the data is not located in the specific area (see para. 40-42, where specific logical addresses are designated with certain compression priorities. Therefore, if an address was not located in a range that indicated it should be compressed, then it would not be necessary to determine if it was compressible).
SEO et al. and Watanabe et al. are analogous art because they are from the same field of endeavor of compression (see SEO et al., abstract, and Watanabe et al., abstract, regarding compression).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify SEO et al. to comprise determining whether a logical address of the data is located in a specific area; when the logical address of the data is located in the specific area and the data is compressible, writing the data into the first type of the physical erasing units among the plurality of physical erasing units; when the logical address of the data is not located in the specific area and the data is compressible, writing the data into a third type of the physical erasing units; and when the logical address of the data is not located in the specific area and the data is incompressible, writing the data into the second type of the physical erasing units, as taught by Watanabe et al., in order to balance performance and capacity of the memory device (see para. 11-12).
As to claim 21, SEO et al., Rostoker et al. and Bossut et al. disclose the claimed invention except for the memory storage device according to claim 15, wherein before the operation of determining whether the data is compressible, when the logical address of the data is located in the specific area or the length of the data is not greater than the threshold, the memory controlling circuit unit is further configured to write the data into the first type of the physical erasing units among the plurality of physical erasing units.
However, Watanabe et al. disclose wherein before the operation of determining whether the data is compressible, when the logical address of the data is located in the specific area or the length of the data is not greater than the threshold, the memory controlling circuit unit is further configured to write the data into the first type of the physical erasing units among the plurality of physical erasing units (see Watanabe et al., para. 40-42, where specific logical addresses are designated with certain compression priorities. Therefore, when a specific area indicates compression, when combined with SEO et al., which teaches that compressed data is written to a first type of storage area, the data would be stored in a first area. Therefore, if an address was not located in a range that indicated it should be compressed, then it would not be necessary to determine if it was compressible).  
	SEO et al. and Watanabe et al. are analogous art because they are from the same field of endeavor of compression (see SEO et al., abstract, and Watanabe et al., abstract, regarding compression).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify SEO et al. to comprise wherein before the operation of determining whether the data is compressible, when the logical address of the data is located in the specific area or the length of the data is not greater than the threshold, the memory controlling circuit unit is further configured to write the data into the first type of the physical erasing units among the plurality of physical erasing units, as taught by Watanabe et al., in order to not waste processing if it isn’t necessary to determine compressibility, and therefore improve performance.

Response to Arguments
Applicant’s arguments, filed 11/19/21, have been fully considered but are not persuasive. 
Regarding the 101 rejection, the claim still recites “without compressing the data” with no support in the specification showing that the data is not compressed in order to determine if the data is compressible. Instead, as mentioned above in the 101 rejection, para. 67 discloses that part or all of the data is compressed first to determine if the data is compressible or not. Therefore part of the data is compressed at least once in order to determine if the data is compressible.
Regarding the 103 rejection, applicant argues that the combination of Bossut, SEO and Rostoker teaches contrary to the features of “when the length of the data is not greater than the threshold and the data is compressible, writing the data into a first type of the physical erasing units among the plurality of physical erasing units without compressing the data; and when the length of the data is greater than the threshold and the data is incompressible, writing the data into a second type of the physical erasing units among the plurality of physical erasing units without compressing the data.” However, applicant has not provided an explanation of why this is contrary to the combination of Bossut, SEO and Rostoker. 
Bossut, para. 64, 67 and 85 discloses “determining whether a length of the data is greater than a threshold.” Bossut, para. 89 discloses that if the size is large or above a threshold, then a determination is made whether the file is compressible. Bossut, para. 89 teach that when the size/length is greater than a threshold, it is determined whether the file is compressible. When combined with SEO et al., which teaches that uncompressible data is written to a second storage area, if the file is uncompressible and greater than a threshold size, it would be written to a second area.
Bossut et al. also teaches that when the length of the data is not greater than a threshold and the data is compressible, it may be written to a first type of physical erasing units. See Bossut et al., para. 67 and 85, where if the size/length is below a threshold, then data may be written as uncompressed data. When combined with SEO et al., which teaches compressed data is written to the first storage area, both the small uncompressed data and the small compressed data would be written to the first storage area). 

CLOSING COMMENTS
	Conclusion
     a.   STATUS OF CLAIMS IN THE APPLICATION
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. 707.07(i):
	 a(1)  CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1-3, 5-10, 12-17 and 19-21 stand rejected.
b.   DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN OTTO whose telephone number is (571)270-1626.  The examiner can normally be reached on M, TH 8:30AM-5:00PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.O/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132